              Case 3:18-cv-01971-WWE Document 1 Filed 12/04/18 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

XZAVIA HELVY                                             CIVIL ACTION NO.:
     Plaintiff,

         V.

KILROY TIRE SHOP, INCORPORATED                           DECEMBER 4, 2018
U/b/a KILROY MOTORS
       Defendant



                                          COMPLAINT


   I.         INTRODUCTION

         1.      This is a suit brought by a consumer against an automobile dealership for

violations of the Truth in Lending Act (“TILA”), the Connecticut Retail Installment Sales

Financing Act (“RISFA”), and the Connecticut Unfair Trade Practices Act (“CUTPA”).


   II.        PARTIES

         2.      Plaintiff, Xzavia Helvy (“Plaintiff”), is an individual residing in New Haven,

Connecticut.

         3.      Defendant, Kilroy Tire Shop, Incorporated d/b/a Kilroy Motors (“Kilroy”), is

a Connecticut corporation that operates a motor vehicle dealership in West Haven,

Connecticut.




                                                 1
               Case 3:18-cv-01971-WWE Document 1 Filed 12/04/18 Page 2 of 7




   III.         JURISDICTION

          4.        Jurisdiction in this court is proper pursuant to 15 U.S.C.   §   1640(e) and 28

U.S.C.     §    1331. This court has jurisdiction of the pendent state law claims pursuant to 28

U.S.C.     §    1367.

          5.        This Court has jurisdiction over Kilroy, because it regularly conducts

business in the state and because it is located in Connecticut.

          6.        Venue in this Court is proper, because the Plaintiff resides in Connecticut

and the transaction occurred in this state.


   IV.          FACTUAL ALLEGATIONS

          7.        Kilroy is a “buy here pay here” automobile dealership, which means that

instead of assigning retail installment sales contracts to third party lenders when

customers seek to finance the purchase of its vehicles, it finances transactions itself and

services the repayment of credit transactions.

          8.        Kilroy is a “creditor” within the meaning of lILA.

          9.        Plaintiff visited Kilroy on or about July 12, 2018 interested in purchasing a

2008 Jeep Grand Cherokee (the “Vehicle”).

          10.       Plaintiff agreed to purchase the Vehicle for a cash price of $4,500. She

paid a $3,000, non-refundable down payment and agreed to finance the remaining

balance.




                                                   2
          Case 3:18-cv-01971-WWE Document 1 Filed 12/04/18 Page 3 of 7




        11.     Plaintiff signed a purchase order for the transaction, but she never signed

a retail installment sales contract and was never provided with one.

        12.    As a result, Kilroy never provided Plaintiff with the terms of credit for the

transaction.

        13.    Regulation Z of TILA mandates that consumers in credit transactions such

as this are provided with certain disclosures inter alia regarding which portion of the

transaction is the cost of the goods, which amount is the cost to finance the transaction,

and the annual percentage rate. Kilroy failed to make any of these disclosures, so it is

unclear which portion of the cost is attributable to price of the Vehicle and which portion

is the price of credit.

       14.     The purchase order fails to list the actual name of the dealership and it

fails to disclose Kilroy’s dealer license number.

       15.     On July 16, 2018, Plaintiff returned to Kilroy to take delivery of the Vehicle.

       16.     At that time, Kilroy demanded an additional $500 from Plaintiff in order to

“register the car”.

       17.     This $500 charge was not previously disclosed to Plaintiff and is not

disclosed on the purchase order, which is the only contract document she was provided.

       18.     The purchase order lists the item “dealer conveyance fee”, which

presumably is what this fee is, but that line item is left blank on that document.

       19.     Since Plaintiff did not want to forfeit her considerable down payment, she

felt no choice but to pay the $500 charge.

                                              3
             Case 3:18-cv-01971-WWE Document 1 Filed 12/04/18 Page 4 of 7




        20.     Plaintiff was not provided with a Connecticut Department of Motor

Vehicles Form K-208 evincing the results of the state-mandated safety inspection.

        21.     Plaintiff made weekly payments in the amount of $50 to Kilroy

commencing July 20, 2018. According to the purchase order, she was to make 31

weekly payments.

        22.     On or about September 28, 2018, Plaintiff returned the Vehicle to Kilroy

restoring it as nearly as possible to its pre-contractual position.

        23.     On November 12, 2018, Plaintiff sent notice through counsel that she

elected to rescind the transaction due to violations of RISFA and demanded the return

of all sums paid on the Vehicle.

        24.     Kilroy has refused to return Plaintiff’s down payment or any weekly

payments she made on the Vehicle.


   V.         CAUSES OF ACTION

        a.      COUNT ONE: TRUTH IN LENDING ACT

        25.     Kilroy violated TILA by not providing Plaintiff with the disclosures required

by 15 U.S.C.    §   1338, and 12 C.F.R.   §   226.17(a) and (b).

        26.     Kilroy is liable to Plaintiff for statutory damages of double the finance

charge, but no less than $200 and no more than $2,000, plus attorney’s fees and costs.




                                                   4
              Case 3:18-cv-01971-WWE Document 1 Filed 12/04/18 Page 5 of 7




         b.       COUNT TWO: RETAIL INSTALLMENT SALES FINANCING ACT

         27.      RISFA requires that any sale of a motor vehicle in which the seller is

retaining a security interest pending full payment must be documented by a retail

installment contract.

         28.      By failing to provide Plaintiff with a retail installment sales contract in

connection with this transaction, Kilroy violated RISFA.

         29.      By failing to include the $500 charge for “registering the car” in any

contract document, Kilroy violated RISFA by failing to include an essential term of the

transaction in any contract document.

         30.      Kilroy violated RISFA, Conn. Gen. Stat.     § 36a-771 (a),   which requires that

all essential provisions of the contract be included in the retail installment contract.

       31.       Through its violations of TILA, as pled above, Kilroy further violated

RISFA, which incorporates the requirements of TILA by operation of Conn. Gen. Stat.                 §
36a-771 (b).

       32.       Kilroy has been restored to its pre-contractual position as nearly as

possible because the Vehicle was returned to it.

       33.      Plaintiff is entitled to a rescission of the transaction due to the violations of

RISFA.




                                                  5
            Case 3:18-cv-01971-WWE Document 1 Filed 12/04/18 Page 6 of 7




       c.       COUNT THREE: CONNECTICUT UNFAIR TRADE PRACTICES ACT

       34.      Kilroy has engaged in unfair acts and practices in trade or commerce in

violation of Conn. Gen. Stat.    § 42-11 Oa et seq.       in connection with the transaction as

described above and as follows:

             a. Its violation of TILA;

             b. Its violation of RISFA;

             c. By demanding the additional $500, Kilroy either failed to sell the Vehicle

                for the agreed upon price of $4,500, in violation of policy of Conn. Agency

                Reg.   § 42-1 1 Ob-28(b)(1),   or the $500 was an undisclosed dealer

                conveyance fee, in violation of Conn. Gen. Stat.         §   14-62a, a perse

                CUTPA violation by operation of Conn. Agency Reg.              § 42-1 lOb-28(b)(23);
             d. Its failure to provide the CT K-208 disclosure; and

             e. Its violation of Conn. Gen. Stat.     §   14-62 due to its failure to provide the

                information required by that statute on the purchase order.

       35.      As a result of Kilroy’s conduct, Plaintiff has suffered ascertainable losses

of money or property in that she has forfeited her down payment, forfeited her monthly

payments and was charged an additional undisclosed $500.

      36.       For Kilroy’s violations of CUTPA, Plaintiff is entitled to her actual damages

plus punitive damages, costs and a reasonable attorney’s fee.

      37.       Plaintiff is also entitled to equitable relief in the form of an order stating

that she owes no further indebtedness to Kilroy.

                                                  6
         Case 3:18-cv-01971-WWE Document 1 Filed 12/04/18 Page 7 of 7




       WHEREFORE, the Plaintiff seeks:

Monetary damages; statutory damages of $2,000, an order stating Plaintiff is no longer

indebted to Kilroy; attorney’s fees and costs pursuant to TILA and CUTPA; and such

other relief as may apply at law or equity.



                                              PLAINTIFF, XZAVIA HELVY



                                       By:




                                                     S. Blinn
                                             dblinn @ consumerlawgroup.com
                                             Brendan L. Mahoney
                                             bmahoney @ consumerlawgroup.com
                                             Consumer Law Group, LLC
                                             35 Cold Spring Rd. Suite 512
                                             Rocky Hill, CT 06067
                                             Tel. (860) 571-0408
                                             Fax (860) 571-7457




                                                7
